Citation Nr: 1111536	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-27 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a cervical spine strain, to include numbness and tingling in the right arm and hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1992 to July 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a letter dated several days later in the same month, the RO in Indianapolis, Indiana notified the Veteran of that decision.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Indianapolis, Indiana.]  

For the reasons set for the below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development necessary to adjudicate the issue on appeal.

In this case, the Veteran contends that his current residuals of a cervical spine strain are related to his service.  More specifically, he avers that this condition is the direct result of a 1993 in-service motorcycle accident in which he injured his neck and that he has experienced neck and right arm symptoms since the time of the accident.

A review of the service treatment records shows that the Veteran complained of neck pain not associated with any trauma in September 1992.  In approximately July 1993, the Veteran was involved in a motorcycle accident.  Thereafter, in August 1993, he was treated for unresolved neck pain existing since the time of the accident.  The examiner noted muscle tightness with pain on palpation and a popping sound in the neck but full range of motion and no deformities or radiculopathy.  In a September 1993 progress note, the Veteran reported persistent numbness in the right hand associated with riding his motorcycle as well as increased neck pain when running.  The examiner noted that the range of motion of the Veteran's cervical spine remained within normal limits and that he had tenderness in his right upper back, which indicated a right trapezius muscle strain.  An October 1993 record showed a decrease in pain and symptoms in the neck and back.  A November 1993 record noted pain in the head and jaw since the motorcycle accident and recommended evaluation.  In December 1993, the Veteran reported occasional numbness in the right hand, but no diagnosis of a pertinent disability was provided.  

According to post-service medical records, in September 2006, the Veteran was provided a VA examination.  The examiner noted the Veteran's history of an in-service motorcycle accident.  Following a review of the claims folder and an examination of the Veteran, the examiner diagnosed chronic cervical spine strain with straightened cervical lordosis, multilevel bilateral foraminal encroachment, and apparent chronic radiculopathy in the right arm and hand.  The examiner, in essence, stated that he could not provide a medical nexus without resorting to mere speculation.  In this regard, the examiner acknowledged the in-service treatment records of a motorcycle accident with cervical spine and trapezius muscle strain thereafter, but noted that the service records indicated that the condition seemed to be resolving and that there were no records on ongoing pertinent treatment after service.  The examiner stated that there was not enough documenting evidence showing an ongoing problem with the Veteran's neck and that, therefore, he (the examiner) could not determine whether such a condition was related to service.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the September 2006 VA examiner indicated that he could not provide a medical nexus opinion without resorting to speculation because there was not sufficient documentation of ongoing treatment for the Veteran's continued neck problems since service.  However, the Board finds this rationale flawed.  

It is long established that a Veteran is competent to provide testimony with regard to symptomatology, regardless of a lack of corroborating treatment records.  Indeed, lay testimony is competent, to establish observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person may provide eyewitness account of medical symptoms).  Here, the September 2006 VA examiner's exclusive reliance on medical records, without considering the Veteran's competent reports of ongoing symptomagology since service, renders the opinion inadequate.  Further, as the examiner's opinion was speculative in nature, it is unclear as to whether the inability to provide a definitive opinion regarding the etiology of the Veteran's cervical spine condition was due to a need for further information or the result of the limits of medical knowledge which had been exhausted.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The examiner did not indicate from his opinion whether the current case is an instance where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or because current medical knowledge yields multiple possible etiologies with none more likely to be the cause of the claimed disability.  Id.  

Accordingly, the Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination or opinion regarding the issue on appeal has not been met and that a supplemental opinion must be obtained.  38 C.F.R. § 3.159(c)(4).  

Additionally, the Board notes that hospital treatment records from the time of the 1993 motorcycle accident have not been obtained and associated with the claims file.  Thus, the RO/AMC should make every attempt to locate these records, as well as any additional outstanding and relevant post-service treatment records, in accordance with VA's duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure hospitalization records (to include Emergency Room records) regarding treatment that the Veteran may have received after the 1993 in-service motorcycle accident.  Additionally, after securing the appropriate release of information forms where necessary, obtain any outstanding relevant treatment records since 2008.  All such available records should be associated with the claims file.  All attempts to procure these requested reports should be annotated in the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any cervical spine disability found on evaluation.  The claims folder should be made available to, and reviewed by, the examiner.  The examination report should state that the claims folder has been reviewed.  All necessary tests should be performed.  All pertinent pathology shown on examination should be annotated in the examination report.  

For any cervical spine disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not (50 percent or more probable) that such disorder had its clinical onset in service or is otherwise related to the Veteran's active duty.  In expressing this opinion, the examiner should consider the service records which document treatment for a cervical strain, right arm numbness, and trapezius muscle strain following the 1993 motorcycle accident as well as the Veteran's competent statements that he has experienced neck and right arm problems since the in-service accident.  

Complete rationale should be given for all opinions expressed.  

3.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

4.  Then, readjudicate the issue on appeal based on all the evidence of record, including any additional information obtained as a result of this remand, and all governing legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

